Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (“ Agreement ”) is made and entered into as of the 23rdday ofNovember 2016, by and between Towerstream Corporation, a Delaware corporation headquartered at 88 Silva Lane, Tech IV, Middletown, RI 02842 (“ Company ”) and Arthur Giftakis, an individual (“ Executive ”).As used herein, the “ Effective Date ” of this Agreement shall mean November 23rd, 2016. W I T N E S S E T H: WHEREAS, the Executive desires to be employed by the Company as its Chief Operating Officer and the Company wishes to employ the Executive in such capacity. NOW, THEREFORE, in consideration of the foregoing and their respective covenants and agreements contained in this document, the Company and the Executive hereby agree as follows: 1.
